July 22, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    BRENDALYN LANE-JONES, Appellant

NO. 14-13-00054-CV                          V.

           THE ESTATE OF ODEAN JONES, DECEASED, Appellee
                  ________________________________

     This cause, an appeal from the judgment in favor of appellee, The Estate of
Odean Jones, signed December 3, 2012, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Brendalyn Lane-Jones, pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.